Case 1:20-cv-00097-LEK-WRP Document 56 Filed 12/07/20 Page 1 of 2       PageID #: 573




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  STEVEN D. DAVIDSON, AS        )             CV 20-00097 LEK-WRP
  EXECUTOR OF THE ESTATE OF )
  HOWARD W. DEMOORE,            )
                                )
             Plaintiff,         )
                                )
         vs.                    )
                                )
  JEREMY SLOTNICK PAIGE;        )
  VICKI SUSAN SLOTNICK; KBI, )
  LLC; MELISSA JACKSON;         )
  RICHARD SHUCK; JOHN DOES )
  1-20; JANE DOES 1-20; DOE     )
  CORPORATIONS 1-20; DOE        )
  PARTNERSHIPS 1-20; DOE        )
  ENTITIES 1-20                 )
                                )
             Defendants.        )
  _____________________________ )

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on November 20, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Deny Plaintiff’s Motion for Entry of Default Judgment

  Against Defendant KB1, LLC", ECF No. 53, are adopted as the opinion and order

  of this Court.
Case 1:20-cv-00097-LEK-WRP Document 56 Filed 12/07/20 Page 2 of 2            PageID #: 574




        IT IS SO ORDERED.

        DATED AT HONOLULU, HAWAII, December 7, 2020.



                                              /s/ Leslie E. Kobayashi
                                              Leslie E. Kobayashi
                                              United States District Judge
